DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks filed February 22, 2022. Claim 1-2, 5-6, 8-9, 11, and 14-20 have been are amended. Claims 1-20 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	Judicial Exception Claim Rejections - 35 USC § 101. Applicant's arguments/remarks filed on February 22, 2022 regarding the previous 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, 35 USC § 101 rejection is maintained.
	The applicant argues “specification, for example at paragraphs [0033] - [0036], provide details of the machine learning models that may be used for this analysis and determination of an event to happen at a future time. A human mind is not capable of predicting the first user is going to travel from a first location to a second location at a first time based on the information recited in claim 1. Further, claim 1 recites "calculating, from the first data and the second data, a first drive safety score for the first user driving the first route at the first time." The human mind is not practically capable of such calculation as recited in claim 1. The calculation is done from the first data associated with the first user for the road sections included in the route and also from the second data associated with multiple other users for the road sections included in the route”
	However the examiner disagrees. The claim recites the limitation of determining, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a machine learning model”.  That is, other than reciting “a machine learning model” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “a machine learning model” language, the claim encompasses a person predicting that at 6 am (rush hour) vehicles on a route are traveling from home to work. In other words, with enough information about a predicting pattern of vehicle movement, a person can mentally predict an origin or a vehicle and a destination. Further, Human minds utilizing this predictive pattern information can anticipate hazardous condition on the roads since it is obvious there is more vehicles on the road traveling to/from work at certain hours of the day. The mere nominal recitation of by a machine learning model does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. Further, the same reasoning can be applied to the limitation of “calculating, from the first data and the second data, a first drive safety score for the first user driving the first route at the first time”. Mentally, Human minds constantly perform ranking calculation of different subjects in which safety driving is one of them. It is mentally possible to mentally assign scores to drivers as we see them driving a particular segment while they are driving.
The claim recites additional elements at a high level of generality (i.e. as a general means of gathering vehicle data for use), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The calculating step related to a safety score is also recited at a high level of generality (i.e. as a general means of estimating results of data output), and amounts to mere post solution data manipulation, which is a form of insignificant extra-solution activity.   The “a machine learning model” merely describes how to generally “apply” the otherwise mental judgements from generic or general-purpose vehicle driving data.  The computer-implemented method is recited at a high level of generality and is merely performing data gathering and transfer without any specific purpose since calculation a driving score and/or transmitting a user notification is not a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the determining step and the calculating step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the Machine learning models are conventional and the specification does not provide any indication that the system for surfacing drive safety notifications is anything other than a conventional system within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere estimating of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the estimating step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible. Accordingly, the examiner maintains the 35 USC § 101 rejection for claims 1-20.

5.	Nonstatutory Claim Rejections - 35 USC § 101. Applicant's arguments/remarks filed on February 22, 2022 regarding the previous 35 USC § 101 rejection have been fully considered. Applicant's arguments/remarks are persuasive. Accordingly, Nonstatutory Claim Rejection 35 USC § 101 is withdrawn.

6.	35 USC § 112 Rejection. Applicant's arguments/remarks filed on February 22, 2022 regarding the previous 35 USC § 112 rejection have been fully considered. Applicant's arguments/remarks are persuasive. Accordingly, 35 USC § 112 rejection is withdrawn.

7.	35 USC § 102 Rejection. Applicant's arguments/remarks filed February 22, 2022 regarding the previous 35 USC § 102 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Julian et al, US 2019/0025853, presented in this Final Office Action. Therefore, the prior 35 USC § 102 rejection is withdrawn in view of the new added features in the amended claims. 

Judicial Exception Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “a personal driving pattern library comprising first data associated with a first user for a plurality of road sections included in a first route from a first location to a second location, and a global driving pattern library comprising second data associated with a plurality of users for the plurality of road sections included in the first route; determining, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user, or a combination thereof; calculating, from the first data and the second data, a first drive safety score for the first user driving the first route at the first time; determining that the first drive safety score is below a threshold value; and causing transmitting a drive safety notification to a user device for display on the user device”.
The limitations of claim 1 of above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented method” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “a personal driving pattern library comprising first data associated with a first user for a plurality of road sections” in the context of this claim encompasses the user the user manually or mentally maintaining a record of how difficult is to drive from one point to another. Similarly, the limitation of “calculating, from the first data and the second data, a first drive safety score for the first user driving the first route at the first time”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine by ranking, a safety score that grades a degree of difficulty to travel between two points. For example, the context of this claim encompasses a user thinking the best travel route that generates a lower risk of accident. In other words, a user is able to mentally generate a travel route by taking into account past travel history, time, traffic, etc. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-15 are also rejected for their dependency upon claim 1. Further, claims 16-20 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Ramirez et al, US 2018/0374113, in view of Julian et al. US 2019/0025853, hereinafter referred to as Ramirez and Julian, respectively.

Regarding claim 1, Ramirez discloses a computer-implemented method for surfacing drive safety notifications, the computer-implemented method comprising: maintaining: 
a personal driving pattern library comprising first data associated with a first user for a plurality of road sections included in a first route from a first location to a second location (See at least ¶ 106, “collect data identifying a current driver from among a number of different possible drivers”), (See at least ¶ 123, “a driver table in database 752 may contain all of the driver data for drivers associated with the insurance provider (e.g., driver personal information, insurance account information, demographic information, accident histories, risk factors, driving scores and driving logs, etc.),”), (See at least ¶ 130, “the driver-specific information may include driver behaviors determined from data collected from one or more sensors associated with a vehicle. The driving behaviors may be determined over a period of time ( e.g., one month, one year, multiple years, etc.). In some examples, the driver-specific information received may be raw sensor data received from one or more sensors associated with the vehicle”), and  
a global driving pattern library comprising second data associated with a plurality of users for the plurality of road sections included in the first route (See at least ¶ 117, “databases configured to receive and store vehicle data, driving data, driving trip data, and the like, associated with one or more drivers and/or vehicles”), (See at least ¶ 122, “at various times and locations, and other external data sources containing driving hazard data ( e.g., road hazards, traffic accidents, downed trees, power outages, road construction zones, school zones, and natural disasters, etc.), route and navigation information, and insurance company databases containing insurance data (e.g., driver score, coverage amount, deductible amount, premium amount, insured status) for the vehicle, driver, and/or other nearby vehicles and drivers”), (See at least ¶ 131, “a safety rating for the identified road segment may be determined based on the received historical information and the received driver-specific information…any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”); 
calculating, from the first data and the second data, a first drive safety score for the first user driving the first route at the first time (See at least ¶ 80, “The road segment safety rating system 600 may include a road segment safety rating module 602. The road segment safety rating module 602 may receive data from one or more data stores, such as data stores 604 and 606, and may determine a safety rating for one or more road segments. In some examples, the safety rating of the road segment may correspond to a risk value of the road segment, as described herein”), (See at least ¶ 89, “In this example, W1 through W10 are weighting factors and variables such as "driver takes curve fast" and "driver brakes hard" are example driving behaviors that may be used to determine a road segment safety rating particular to a driver”), (See at least ¶ 104, “the components of the system 700, individually or using communication and collaborative interaction, may determine, present, and implement various types of road segment safety ratings to customers, including generating a road segment safety rating based on road segment data and/or user driving behavior data, determining whether the safety rating is above a pre-determined threshold, identifying alternate road segments, and/or communicating alternate road segments to a user, etc.”), (See at least ¶ 151, “receive and analyze driver data, vehicle data, traffic data and/or accident data, determine a safety rating for a road segment, generate recommendations for alternate road segments having a safer rating, and the like”); 
determining that the first drive safety score is below a threshold value (See at least ¶ 98, “If the recommendation module 614 determines that the safety rating is below the pre-determined threshold, the module 614 may identify one or more alternate road segments that may be used in lieu of the current road segment. Identification of alternate road segments may be performed by comparing the current road segment with other road segments in the same or similar geographic area”); and 
transmitting a drive safety notification to a user device for display on the user device  (See at least ¶ 26, “FIGS. 16-26 show illustrative user interfaces displaying information corresponding to a determined safest route between the first location and the second location”), (See at least ¶ 20, “FIGS. lOA and 10B are example user interfaces that may be used to notify a user of a road segment safety rating and/or potential alternate road segments, according to one or more aspects described herein”), (See at least ¶ 103, “if the safety rating is below a pre-determined threshold, one or more recommendations for alternate routes may be identified and/or communicated to the user”), (See at least ¶ 164, “determining a safest road segment from the plurality of road segments between a specified start position and a specified end position, communicating at least the identified safest road segment to a user”), (See at least ¶ 128, “the determined road segment safety rating may be transmitted to the user, e.g., via one or more computing device. For instance, the road segment safety rating may be transmitted to the user via a mobile device of the user and/or an on-board vehicle computing device.”).
Ramirez fails to explicitly disclose determining, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user, or a combination thereof (Ramirez discloses prediction to a second location using a computing device. See at least ¶ 97, “before the driver starts driving, they may enter their intended destination ( or their probable or expected destination could be predicted) into a computing device (e.g., mobile device, on-board vehicle computing device, or the like) which then obtains travel time and risk estimates for a number of potential road segments to be traveled upon”).
However, Julian teaches determining, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user, or a combination thereof (See at least ¶ 30, “Some current methods of path prediction may rely on a machine learning model that has been trained to predict driving actions based on sensor measurements. In some cases, a model may have access to up-to-the-moment data, such as a recently captured video frame data, and may additionally have access to a history or sensor data. Based on sensor data, a machine learning model may compute a prediction of a future path of travel”), (See at least ¶ 67, “the data available to the deep learning engine may include data recorded up until a given point in time (which may be referred to as a first time), which may include an internal state estimate. The deep learning engine may generate a prediction based on these inputs. In some embodiments of the present disclosure, the deep learning engine may refine its parameters, or learn, based on the difference between this predicted path of travel and the subsequently determined future path of travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Ramirez and include determining, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user, or a combination thereof as taught by Julian because it would allow the computer-implemented method to learn to accurately predict future paths of travel based on currently available data (Julian ¶ 71).

Regarding claim 2, Ramirez discloses the computer-implemented method of claim 1, wherein determining that the first user is going to travel from the first location to the second location at the first time comprises: determining that the first user has traveled from the first location to the second location at the first time a threshold number of times (See at least ¶ 2, “determining a road segment safety rating based on historical road segment data and/or driving behavior data of an operator of a vehicle”), (See at least ¶ 6, “the road segment safety rating may be based on historical data as well as driving behavior data of the operator of the vehicle. For instance, driving behaviors of the user may be determined based on, for instance, sensor data received from the vehicle. This driving behavior data may be used with the historical data to determine a road segment safety rating that is particular or unique to the driver or user.”), (See at least ¶ 189, “configured to determine a safety rating for each road segment based, at least in part, on historical information and/or driver information for the plurality of route segments”).
Ramirez fails to explicitly disclose using the machine learning model based on the data in the personal driving pattern library (Ramirez discloses prediction to a second location using a computing device. See at least ¶ 97, “before the driver starts driving, they may enter their intended destination ( or their probable or expected destination could be predicted) into a computing device (e.g., mobile device, on-board vehicle computing device, or the like) which then obtains travel time and risk estimates for a number of potential road segments to be traveled upon”).
However, Julian teaches using the machine learning model based on the data in the personal driving pattern library (See at least ¶ 30, “Some current methods of path prediction may rely on a machine learning model that has been trained to predict driving actions based on sensor measurements. In some cases, a model may have access to up-to-the-moment data, such as a recently captured video frame data, and may additionally have access to a history or sensor data. Based on sensor data, a machine learning model may compute a prediction of a future path of travel”), (See at least ¶ 67, “the data available to the deep learning engine may include data recorded up until a given point in time (which may be referred to as a first time), which may include an internal state estimate. The deep learning engine may generate a prediction based on these inputs. In some embodiments of the present disclosure, the deep learning engine may refine its parameters, or learn, based on the difference between this predicted path of travel and the subsequently determined future path of travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Ramirez and include using the machine learning model based on the data in the personal driving pattern library as taught by Julian because it would allow the computer-implemented method to learn to accurately predict future paths of travel based on currently available data (Julian ¶ 71).

Regarding claim 3, Ramirez discloses the computer-implemented method of claim 1, wherein: the global driving pattern library further comprises third data associated with the plurality of users for a second plurality of road sections included in a second route from the first location to the second location (See at least ¶ 72, “the route risk value may consider the driving information of the driver/vehicle. For example, the personal navigation device 110 (or other device) may record the route taken, as well as the time of day/month/year, weather conditions, traffic conditions, and the actual speed driven compared to the posted speed limit. The current weather and traffic conditions may be recorded from a data source 104, 106”), (See at least ¶ 126, “This data may be received from a variety of sources providing information associated with a plurality of roads and road segments and may be used, as discussed herein, to determine road segment safety ratings for a plurality of road segments. Various other types of data (e.g., historical and real-time or near real-time may also be received and used herein without departing from the invention”), (See at least ¶ 131, “any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”), (The examiner notes that the limitation is known in the art, inherent and implicitly described in the prior art).

Regarding claim 4, Ramirez discloses the computer-implemented method of claim 3, wherein: the personal driving pattern library further comprises fourth data associated with the first user for a second plurality of road sections included in a second route from the first location to the second location (See at least ¶ 72, “the route risk value may consider the driving information of the driver/vehicle. For example, the personal navigation device 110 (or other device) may record the route taken, as well as the time of day/month/year, weather conditions, traffic conditions, and the actual speed driven compared to the posted speed limit. The current weather and traffic conditions may be recorded from a data source 104, 106”), (See at least ¶ 126, “This data may be received from a variety of sources providing information associated with a plurality of roads and road segments and may be used, as discussed herein, to determine road segment safety ratings for a plurality of road segments. Various other types of data (e.g., historical and real-time or near real-time may also be received and used herein without departing from the invention”), (See at least ¶ 131, “any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”), (The examiner notes that the limitation is known in the art, inherent and implicitly described in the prior art).

Regarding claim 5, Ramirez discloses the computer-implemented method of claim 4, further comprising: calculating, from at least one of: the third data, and the fourth data, a second drive safety score for the first user driving the second route at the first time (See at least ¶ 94, “Accordingly, while a particular road segment may have a first safety rating for driver 1, the road segment may have a second, different safety rating for driver 2, based on the different driving behaviors of driver 1 and driver 2. Thus, any recommendations for alternate routes may account for the type of driving behavior of the current user or operator of the vehicle”), (See at least ¶ 131, “any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”); determining that the second drive safety score is above a threshold value (See at least ¶ 132, “In step 910, a determination may be made as to whether the determined road segment safety rating is at or above a predetermined threshold. If so, a notification may be transmitted to the user or driver in step 912 indicating the road segment safety rating.”); and transmitting a recommendation to drive the second route instead of the first route with the drive safety notification to the user device (See at least ¶ 157, “determining
location of a vehicle, determine a safety rating for a road segment, and/or generating recommendations for alternate road segments having higher safety ratings using the devices of the road segment safety rating systems”).

Regarding claim 6, Ramirez discloses the computer-implemented method of claim 5, wherein: the first user is associated with a secondary user account of a group managed by a group device monitoring application (See at least ¶ 123, “Data stored in the insurance database 752 may be
organized in any of several different manners. For example, a driver table in database 752 may contain all of the driver data for drivers associated with the insurance provider (e.g.,
driver personal information, insurance account information, demographic information, accident histories, risk factors, driving scores and driving logs, etc.), a vehicle table may
contain all of the vehicle data for vehicles associated with the insurance provider”); and the user device is a computing device associated with an administrator user account of the group managed by the group device monitoring application (See at least ¶ 67, “the travel route information may be periodically uploaded or uploaded in real-time (or near real-time) via a computer and/or router. The in-vehicle (or on-board vehicle) monitoring system may be configured to automatically upload travel route information (and other information) through a home wireless router to a computer. In some advanced monitoring systems, weather and traffic data (and other useful information) may be downloaded (in real-time or near real-time) to the vehicle”).

Regarding claim 7, Ramirez discloses the computer-implemented method of claim 1, wherein: the first data includes first temporal data for the plurality of road sections included in the first route, the first temporal data corresponding to the first time; the first data includes second temporal data for the plurality of road sections included in the first route, the second temporal data corresponding to a second time; the second data includes third temporal data for the plurality of road sections included in the first route, the third temporal data corresponding to the first time; and the second data includes fourth temporal data for the plurality of road sections included in the first route, the fourth temporal data corresponding to the second time (See at least ¶ 117, “databases configured to receive and store vehicle data, driving data, driving trip data, and the like, associated with one or more drivers and/or vehicles”), (See at least ¶ 122, “at various times and locations, and other external data sources containing driving hazard data ( e.g., road hazards, traffic accidents, downed trees, power outages, road construction zones, school zones, and natural disasters, etc.), route and navigation information, and insurance company databases containing insurance data (e.g., driver score, coverage amount, deductible amount, premium amount, insured status) for the vehicle, driver, and/or other nearby vehicles and drivers”), (See at least ¶ 131, “a safety rating for the identified road segment may be determined based on the received historical information and the received driver-specific information…any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”), (The examiner notes that the limitation is known in the art, inherent and implicitly described in the prior art).

Regarding claim 8, Ramirez discloses the computer-implemented method of claim 7, further comprising: calculating, from the second temporal data and the fourth temporal data, a second drive safety score for the first user driving the first route at the second time (See at least ¶ 94, “Accordingly, while a particular road segment may have a first safety rating for driver 1, the road segment may have a second, different safety rating for driver 2, based on the different driving behaviors of driver 1 and driver 2. Thus, any recommendations for alternate routes may account for the type of driving behavior of the current user or operator of the vehicle”), (See at least ¶ 131, “any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”); determining that the second drive safety score is above a threshold value (See at least ¶ 132, “In step 910, a determination may be made as to whether the determined road segment safety rating is at or above a predetermined threshold. If so, a notification may be transmitted to the user or driver in step 912 indicating the road segment safety rating.”); and transmitting a recommendation to drive the first route at the second time instead of the first time to be surfaced with the drive safety notification to the user device (See at least ¶ 157, “determining location of a vehicle, determine a safety rating for a road segment, and/or generating recommendations for alternate road segments having higher safety ratings using the devices of the road segment safety rating systems”).

Regarding claim 9, Ramirez discloses the computer-implemented method of claim 8, wherein: the first user is associated with a secondary user account of a group managed by a group device monitoring application (See at least ¶ 123, “Data stored in the insurance database 752 may be
organized in any of several different manners. For example, a driver table in database 752 may contain all of the driver data for drivers associated with the insurance provider (e.g.,
driver personal information, insurance account information, demographic information, accident histories, risk factors, driving scores and driving logs, etc.), a vehicle table may
contain all of the vehicle data for vehicles associated with the insurance provider”); and the user device is a computing device associated with an administrator user account of the group managed by the group device monitoring application (See at least ¶ 67, “the travel route information may be periodically uploaded or uploaded in real-time (or near real-time) via a computer and/or router. The in-vehicle (or on-board vehicle) monitoring system may be configured to automatically upload travel route information (and other information) through a home wireless router to a computer. In some advanced monitoring systems, weather and traffic data (and other useful information) may be downloaded (in real-time or near real-time) to the vehicle”).

Regarding claim 10, Ramirez discloses the computer-implemented method of claim 1, wherein calculating the first drive safety score for the first user driving the first route at the first time further comprises: 
calculating, from the first data, a first personal section safety score for driving a first one of the plurality of road sections at the first time (See at least ¶ 80, “The road segment safety rating system 600 may include a road segment safety rating module 602. The road segment safety rating module 602 may receive data from one or more data stores, such as data stores 604 and 606, and may determine a safety rating for one or more road segments. In some examples, the safety rating of the road segment may correspond to a risk value of the road segment, as described herein”), (See at least ¶ 104, “the components of the system 700, individually or using communication and collaborative interaction, may determine, present, and implement various types of road segment safety ratings to customers, including generating a road segment safety rating based on road segment data and/or user driving behavior data, determining whether the safety rating is above a pre-determined threshold, identifying alternate road segments, and/or communicating alternate road segments to a user, etc.”), (See at least ¶ 151, “receive and analyze driver data, vehicle data, traffic data and/or accident data, determine a safety rating for a road segment, generate recommendations for alternate road segments having a safer rating, and the like”); 
calculating, from the first data, a second personal section safety score for driving a second one of the plurality of road sections at the first time (See at least ¶ 94, “Accordingly, while a particular road segment may have a first safety rating for driver 1, the road segment may have a second, different safety rating for driver 2, based on the different driving behaviors of driver 1 and driver 2. Thus, any recommendations for alternate routes may account for the type of driving behavior of the current user or operator of the vehicle”), (See at least ¶ 131, “any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”); 
calculating, from the second data, a first global section safety score for driving the first one of the plurality of road sections at the first time (See at least ¶ 181, “the road segment safety rating system 1416, 1436 and/or 1452 may individually or collectively be used to generate safety ratings for a plurality of road segments and/or routes between a start location and an end location. In some cases, the road segment safety rating system 1416, 1436 and/or 1452 may determine a plurality of routes ( e.g., one or more road segments) between a specified start location and an end location.”); and 
calculating, from the second data, a second global section safety score for driving the second one of the plurality of road sections at the first time (See at least ¶ 183, “the road segment safety rating system 1416, 1436 and/or 1452 may calculate a safety rating for each of the plurality of road segments between the start location and the end location based, at least in part, on a variety of criteria that may be received from a plurality of devices and/or may be stored in a number of databases ( e.g., a drive profile database 1456, an insurance database 1470, and/or a memory device 1420, 1440 associated with one of the vehicle 1410.”), (The examiner notes that the claimed limitations are known in the art, inherent and implicitly described in the prior art).

Regarding claim 11, Ramirez discloses the computer-implemented method of claim 10, further comprising: determining that at least one of the second personal section score and the second global section score is below road section threshold score (See at least ¶ 98, “If the recommendation module 614 determines that the safety rating is below the pre-determined threshold, the module 614 may identify one or more alternate road segments that may be used in lieu of the current road segment. Identification of alternate road segments may be performed by comparing the current road segment with other road segments in the same or similar geographic area”); and transmitting an indication that the second one of the plurality of road sections has a low safety score for the first time associated with it with the drive safety notification to the user device (See at least ¶ 103, “if the safety rating is below a pre-determined threshold, one or more recommendations for alternate routes may be identified and/or communicated to the user”).

Regarding claim 12, Ramirez discloses the computer-implemented method of claim 1: wherein the first data associated with the first user comprises: 
historical speed data for the first user for the plurality of road sections included in the first route (See at least ¶ 2, “determining a road segment safety rating based on historical road segment data and/or driving behavior data of an operator of a vehicle”), (See at least ¶ 119, “detect vehicle driving data and/or to receive vehicle driving data from vehicle sensors, such mobile computing devices 730 may store, analyze, and/or transmit the vehicle driver data ( e.g., data identifying a current driver), driving data (e.g., speed data, acceleration, braking, and turning data, and any other vehicle sensor or operational data), and driving trip data (e.g., road segment, driving route, driving times, driving destinations, etc.), to one or more other devices.”); 
historical braking data for the first user for the plurality of road sections included in the first route historical computing device use for the first user while driving the plurality of road sections included in the first route (See at least ¶ 118, “receive, store, and output various user/driver data, to identify starting and stopping points and other characteristics of driving trips, identify road segments, to determine various driving data such as speeds, driving routes and times, acceleration, braking, and turning data, and other driving conditions and behaviors.”); and 
historical acceleration data for the first user for the plurality of road sections included in the first route; and wherein the second data associated with the plurality of users comprises: historical speed data for the plurality of users for the plurality of road sections included in the first route (See at least ¶ 165, “the sensor 711 may detect and store data corresponding to the vehicle's location that may be received from the navigation system 1412 and/or 1432 (e.g., GPS coordinates), time, travel time, speed and direction, rates of acceleration or braking, gas mileage, and specific instances of sudden acceleration, braking, swerving, and distance traveled.”); 
historical braking data for the plurality of users for the plurality of road sections included in the first route (See at least ¶ 174, “receive, store, and output various user/driver data, to identify starting and stopping points and other characteristics of driving trips, identify road segments, to determine various driving data such as speeds, driving routes and times, acceleration, braking, and turning data, and other driving conditions and behaviors”); 
historical computing device use for the plurality of users while driving the plurality of road sections included in the first route (See at least ¶ 184, “Once a nearby vehicle has been identified, the road segment safety rating system 1416, 1436 and/or 1452 may retrieve historical driving information associated with the other vehicle(s ), such as from a driver profile database. Such information may include driving patterns, claims history and the traffic volume around at that time.”); and 
historical acceleration data for the plurality of users for the plurality of road sections included in the first route (See at least ¶ 105, “sensor 711 may detect and store data corresponding to the vehicle's location ( e.g., GPS coordinates), time, travel time, speed and direction, rates of acceleration or braking, gas mileage, and specific instances of sudden acceleration, braking, swerving, and distance traveled”).

Regarding claim 13, Ramirez discloses the computer-implemented method of claim 12, wherein calculating the first drive safety score for the first user driving the first route at the first time comprises: calculating a combined speed safety score for each of the plurality of road sections; calculating a combined braking safety score for each of the plurality of road sections; calculating a combined device use safety score for each of the plurality of road sections; and calculating a combined acceleration safety score for each of the plurality of road sections (See at least ¶ 103, “The road segment safety rating determined herein may be combined with safety ratings for a plurality of other road segments to establish an overall route or trip safety rating. In these examples, the overall safety rating of a route may be determined and, if the safety rating is below a pre-determined threshold, one or more recommendations for alternate routes may be identified and/or communicated to the user.”), (See at least ¶ 95, “That information may be provided to the road segment safety rating module 602 in real-time, or near real-time, and may be combined with other data ( e.g., accident data, traffic volume data, etc.) for the road segment, and/ or user driving behavior data, to generate or determine the road segment safety rating for the road segment.”).

Regarding claim 14, Ramirez discloses the computer-implemented method of claim 13, further comprising: determining that the combined speed safety score for at least one of the plurality of road sections is below a combined speed safety threshold value; and transmitting an indication that the first route has a speed issue associated with it with the drive safety notification to the user device (See at least ¶ 103, “The road segment safety rating determined herein may be combined with safety ratings for a plurality of other road segments to establish an overall route or trip safety rating. In these examples, the overall safety rating of a route may be determined and, if the safety rating is below a pre-determined threshold, one or more recommendations for alternate routes may be identified and/or communicated to the user.”).

Regarding claim 15, Ramirez discloses the computer-implemented method of claim 13, further comprising: determining that the combined device use safety score for at least one of the plurality of road sections is below a combined device use safety threshold value; and transmitting an indication that the first route has a device use issue associated with it to with the drive safety notification to the user device (See at least ¶ 103, “The road segment safety rating determined herein may be combined with safety ratings for a plurality of other road segments to establish an overall route or trip safety rating. In these examples, the overall safety rating of a route may be determined and, if the safety rating is below a pre-determined threshold, one or more recommendations for alternate routes may be identified and/or communicated to the user.”).

Regarding claim 16, Ramirez discloses a system for surfacing drive safety notifications, comprising: 
a memory for storing executable program code; and a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code (See at least fig 1  ¶ 103, “The operating environment may be comprised of one or more data sources 104, 106 in communication with a computing device 102. The computing device 102 may use information communicated from the data sources 104, 106 to generate values that may be stored in a conventional database format. In one embodiment, the computing device 102 may be a high-end server computer with one or more processors 114 and memory 116 for storing and maintaining the values generated. The memory 116 storing and maintaining the values generated need not be physically located in the computing device 102”) and operative to: 
maintain a personal driving pattern library comprising first data associated with a first user for a plurality of road sections included in a first route from a first location to a second location (See at least ¶ 106, “collect data identifying a current driver from among a number of different possible drivers”), (See at least ¶ 123, “a driver table in database 752 may contain all of the driver data for drivers associated with the insurance provider (e.g., driver personal information, insurance account information, demographic information, accident histories, risk factors, driving scores and driving logs, etc.),”), (See at least ¶ 130, “the driver-specific information may include driver behaviors determined from data collected from one or more sensors associated with a vehicle. The driving behaviors may be determined over a period of time ( e.g., one month, one year, multiple years, etc.). In some examples, the driver-specific information received may be raw sensor data received from one or more sensors associated with the vehicle”); 
maintain a global driving pattern library comprising second data associated with a plurality of users from the plurality of road sections included in the first route (See at least ¶ 117, “databases configured to receive and store vehicle data, driving data, driving trip data, and the like, associated with one or more drivers and/or vehicles”), (See at least ¶ 122, “at various times and locations, and other external data sources containing driving hazard data ( e.g., road hazards, traffic accidents, downed trees, power outages, road construction zones, school zones, and natural disasters, etc.), route and navigation information, and insurance company databases containing insurance data (e.g., driver score, coverage amount, deductible amount, premium amount, insured status) for the vehicle, driver, and/or other nearby vehicles and drivers”), (See at least ¶ 131, “a safety rating for the identified road segment may be determined based on the received historical information and the received driver-specific information…any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”); 
calculate, from the first data and the second data, a first drive safety score for the first user driving the first route at the first time (See at least ¶ 80, “The road segment safety rating system 600 may include a road segment safety rating module 602. The road segment safety rating module 602 may receive data from one or more data stores, such as data stores 604 and 606, and may determine a safety rating for one or more road segments. In some examples, the safety rating of the road segment may correspond to a risk value of the road segment, as described herein”), (See at least ¶ 89, “In this example, W1 through W10 are weighting factors and variables such as "driver takes curve fast" and "driver brakes hard" are example driving behaviors that may be used to determine a road segment safety rating particular to a driver”), (See at least ¶ 104, “the components of the system 700, individually or using communication and collaborative interaction, may determine, present, and implement various types of road segment safety ratings to customers, including generating a road segment safety rating based on road segment data and/or user driving behavior data, determining whether the safety rating is above a pre-determined threshold, identifying alternate road segments, and/or communicating alternate road segments to a user, etc.”), (See at least ¶ 151, “receive and analyze driver data, vehicle data, traffic data and/or accident data, determine a safety rating for a road segment, generate recommendations for alternate road segments having a safer rating, and the like”); 
determine that the first drive safety score is below a threshold value (See at least ¶ 98, “If the recommendation module 614 determines that the safety rating is below the pre-determined threshold, the module 614 may identify one or more alternate road segments that may be used in lieu of the current road segment. Identification of alternate road segments may be performed by comparing the current road segment with other road segments in the same or similar geographic area”); and 
transmit a recommendation to drive the second route instead of the first route with the drive safety notification to the user device for display on the user device (See at least ¶ 26, “FIGS. 16-26 show illustrative user interfaces displaying information corresponding to a determined safest route between the first location and the second location”), (See at least ¶ 20, “FIGS. lOA and 10B are example user interfaces that may be used to notify a user of a road segment safety rating and/or potential alternate road segments, according to one or more aspects described herein”), (See at least ¶ 103, “if the safety rating is below a pre-determined threshold, one or more recommendations for alternate routes may be identified and/or communicated to the user”), (See at least ¶ 164, “determining a safest road segment from the plurality of road segments between a specified start position and a specified end position, communicating at least the identified safest road segment to a user”), (See at least ¶ 128, “the determined road segment safety rating may be transmitted to the user, e.g., via one or more computing device. For instance, the road segment safety rating may be transmitted to the user via a mobile device of the user and/or an on-board vehicle computing device.”).
Ramirez fails to explicitly disclose determine, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user, or a combination thereof (Ramirez discloses prediction to a second location using a computing device. See at least ¶ 97, “before the driver starts driving, they may enter their intended destination ( or their probable or expected destination could be predicted) into a computing device (e.g., mobile device, on-board vehicle computing device, or the like) which then obtains travel time and risk estimates for a number of potential road segments to be traveled upon”).
However, Julian teaches determine, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user, or a combination thereof (See at least ¶ 30, “Some current methods of path prediction may rely on a machine learning model that has been trained to predict driving actions based on sensor measurements. In some cases, a model may have access to up-to-the-moment data, such as a recently captured video frame data, and may additionally have access to a history or sensor data. Based on sensor data, a machine learning model may compute a prediction of a future path of travel”), (See at least ¶ 67, “the data available to the deep learning engine may include data recorded up until a given point in time (which may be referred to as a first time), which may include an internal state estimate. The deep learning engine may generate a prediction based on these inputs. In some embodiments of the present disclosure, the deep learning engine may refine its parameters, or learn, based on the difference between this predicted path of travel and the subsequently determined future path of travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systemof Ramirez and include determine, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user, or a combination thereof as taught by Julian because it would allow the system to learn to accurately predict future paths of travel based on currently available data (Julian ¶ 71).

Regarding claim 17, Ramirez discloses the system of claim 16, wherein: the global driving pattern library further comprises third data associated with the plurality of users for a second plurality of road sections included in a second route from the first location to the second location (See at least ¶ 72, “the route risk value may consider the driving information of the driver/vehicle. For example, the personal navigation device 110 (or other device) may record the route taken, as well as the time of day/month/year, weather conditions, traffic conditions, and the actual speed driven compared to the posted speed limit. The current weather and traffic conditions may be recorded from a data source 104, 106”), (See at least ¶ 126, “This data may be received from a variety of sources providing information associated with a plurality of roads and road segments and may be used, as discussed herein, to determine road segment safety ratings for a plurality of road segments. Various other types of data (e.g., historical and real-time or near real-time may also be received and used herein without departing from the invention”), (See at least ¶ 131, “any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”), (The examiner notes that the limitation is known in the art, inherent and implicitly described in the prior art); the personal driving pattern library further comprises fourth data associated with the first user for the second plurality of road sections included in the second route from the first location to the second location (See at least ¶ 94, “Accordingly, while a particular road segment may have a first safety rating for driver 1, the road segment may have a second, different safety rating for driver 2, based on the different driving behaviors of driver 1 and driver 2. Thus, any recommendations for alternate routes may account for the type of driving behavior of the current user or operator of the vehicle”), (See at least ¶ 131, “any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”); and wherein, the processor is further responsive to the computer-executable instructions contained in the program code and operative to: calculate, from at least one of: the third data, and the fourth data, a second drive safety score for the first user driving the second route at the first time; determine that the second drive safety score is above a threshold value (See at least ¶ 132, “In step 910, a determination may be made as to whether the determined road segment safety rating is at or above a predetermined threshold. If so, a notification may be transmitted to the user or driver in step 912 indicating the road segment safety rating.”); and transmit  a recommendation to drive the second route instead of the first route with the drive safety notification  to the user device (See at least ¶ 157, “determining location of a vehicle, determine a safety rating for a road segment, and/or generating recommendations for alternate road segments having higher safety ratings using the devices of the road segment safety rating systems”), (The examiner notes that the limitation is known in the art, inherent and implicitly described in the prior art).

Regarding claim 18, Ramirez discloses the system of claim 17, wherein: the first user is associated with a secondary user account of a group managed by a group device monitoring application (See at least ¶ 123, “Data stored in the insurance database 752 may be
organized in any of several different manners. For example, a driver table in database 752 may contain all of the driver data for drivers associated with the insurance provider (e.g.,
driver personal information, insurance account information, demographic information, accident histories, risk factors, driving scores and driving logs, etc.), a vehicle table may
contain all of the vehicle data for vehicles associated with the insurance provider”); and the user device is a computing device associated with an administrator user account of the group managed by the group device monitoring application (See at least ¶ 67, “the travel route information may be periodically uploaded or uploaded in real-time (or near real-time) via a computer and/or router. The in-vehicle (or on-board vehicle) monitoring system may be configured to automatically upload travel route information (and other information) through a home wireless router to a computer. In some advanced monitoring systems, weather and traffic data (and other useful information) may be downloaded (in real-time or near real-time) to the vehicle”).

Regarding claim 19, Ramirez discloses a computer-readable storage device comprising executable instructions that, when executed by a processor, assist with surfacing drive safety notifications (See at least fig 1 ¶ 103, “The operating environment may be comprised of one or more data sources 104, 106 in communication with a computing device 102. The computing device 102 may use information communicated from the data sources 104, 106 to generate values that may be stored in a conventional database format. In one embodiment, the computing device 102 may be a high-end server computer with one or more processors 114 and memory 116 for storing and maintaining the values generated. The memory 116 storing and maintaining the values generated need not be physically located in the computing device 102”), the computer- readable storage device including instructions executable by the processor for: 
maintaining a personal driving pattern library comprising first data associated with a first user for a plurality of road sections included in a first route from a first location to a second location (See at least ¶ 106, “collect data identifying a current driver from among a number of different possible drivers”), (See at least ¶ 123, “a driver table in database 752 may contain all of the driver data for drivers associated with the insurance provider (e.g., driver personal information, insurance account information, demographic information, accident histories, risk factors, driving scores and driving logs, etc.),”), (See at least ¶ 130, “the driver-specific information may include driver behaviors determined from data collected from one or more sensors associated with a vehicle. The driving behaviors may be determined over a period of time ( e.g., one month, one year, multiple years, etc.). In some examples, the driver-specific information received may be raw sensor data received from one or more sensors associated with the vehicle”); 
maintaining a global driving pattern library comprising second data associated with a plurality of users from the plurality of road sections included in the first route (See at least ¶ 117, “databases configured to receive and store vehicle data, driving data, driving trip data, and the like, associated with one or more drivers and/or vehicles”), (See at least ¶ 122, “at various times and locations, and other external data sources containing driving hazard data ( e.g., road hazards, traffic accidents, downed trees, power outages, road construction zones, school zones, and natural disasters, etc.), route and navigation information, and insurance company databases containing insurance data (e.g., driver score, coverage amount, deductible amount, premium amount, insured status) for the vehicle, driver, and/or other nearby vehicles and drivers”), (See at least ¶ 131, “a safety rating for the identified road segment may be determined based on the received historical information and the received driver-specific information…any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”); 
determining that the first user is going to travel from the first location to the second location at a first time (See at least ¶ 8, “the road segment safety rating may be determined for a plurality of road segments between the first location and the second location based on historical data associated with the road segments ( e.g., accident history data, traffic volume data, etc.) and/or based on driving behavior data of the operator of the vehicle”), (See at least ¶ 26, “FIGS. 16-26 show illustrative user interfaces displaying information corresponding to a determined safest route between the first location and the second location”); 
calculating, from the first data and the second data, a first drive safety score for the first user driving the first route at the first time (See at least ¶ 80, “The road segment safety rating system 600 may include a road segment safety rating module 602. The road segment safety rating module 602 may receive data from one or more data stores, such as data stores 604 and 606, and may determine a safety rating for one or more road segments. In some examples, the safety rating of the road segment may correspond to a risk value of the road segment, as described herein”), (See at least ¶ 89, “In this example, W1 through W10 are weighting factors and variables such as "driver takes curve fast" and "driver brakes hard" are example driving behaviors that may be used to determine a road segment safety rating particular to a driver”), (See at least ¶ 104, “the components of the system 700, individually or using communication and collaborative interaction, may determine, present, and implement various types of road segment safety ratings to customers, including generating a road segment safety rating based on road segment data and/or user driving behavior data, determining whether the safety rating is above a pre-determined threshold, identifying alternate road segments, and/or communicating alternate road segments to a user, etc.”), (See at least ¶ 151, “receive and analyze driver data, vehicle data, traffic data and/or accident data, determine a safety rating for a road segment, generate recommendations for alternate road segments having a safer rating, and the like”); 
determining that the first drive safety score is below a threshold value (See at least ¶ 98, “If the recommendation module 614 determines that the safety rating is below the pre-determined threshold, the module 614 may identify one or more alternate road segments that may be used in lieu of the current road segment. Identification of alternate road segments may be performed by comparing the current road segment with other road segments in the same or similar geographic area”); and 
transmitting a drive safety notification to a user device for display on the user device (See at least ¶ 20, “FIGS. lOA and 10B are example user interfaces that may be used to notify a user of a road segment safety rating and/or potential alternate road segments, according to one or more aspects described herein”), (See at least ¶ 103, “if the safety rating is below a pre-determined threshold, one or more recommendations for alternate routes may be identified and/or communicated to the user”), (See at least ¶ 164, “determining a safest road segment from the plurality of road segments between a specified start position and a specified end position, communicating at least the identified safest road segment to a user”), (See at least ¶ 128, “the determined road segment safety rating may be transmitted to the user, e.g., via one or more computing device. For instance, the road segment safety rating may be transmitted to the user via a mobile device of the user and/or an on-board vehicle computing device.”).
Ramirez fails to explicitly disclose determining, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user, or a combination thereof (Ramirez discloses prediction to a second location using a computing device. See at least ¶ 97, “before the driver starts driving, they may enter their intended destination ( or their probable or expected destination could be predicted) into a computing device (e.g., mobile device, on-board vehicle computing device, or the like) which then obtains travel time and risk estimates for a number of potential road segments to be traveled upon”).
However, Julian teaches determining, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user, or a combination thereof (See at least ¶ 30, “Some current methods of path prediction may rely on a machine learning model that has been trained to predict driving actions based on sensor measurements. In some cases, a model may have access to up-to-the-moment data, such as a recently captured video frame data, and may additionally have access to a history or sensor data. Based on sensor data, a machine learning model may compute a prediction of a future path of travel”), (See at least ¶ 67, “the data available to the deep learning engine may include data recorded up until a given point in time (which may be referred to as a first time), which may include an internal state estimate. The deep learning engine may generate a prediction based on these inputs. In some embodiments of the present disclosure, the deep learning engine may refine its parameters, or learn, based on the difference between this predicted path of travel and the subsequently determined future path of travel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ramirez and include determining, using a machine learning model, that the first user is going to travel from the first location to the second location at a first time in the future based on at least one of the first data in the personal driving pattern library, data from one or more productivity application services associated with the first user, or a combination thereof as taught by Julian because it would allow the device to learn to accurately predict future paths of travel based on currently available data (Julian ¶ 71).

Regarding claim 20, Ramirez discloses the computer-readable storage device of claim 19, wherein: the global driving pattern library further comprises third data associated with the plurality of users for a second plurality of road sections included in a second route from the first location to the second location (See at least ¶ 72, “the route risk value may consider the driving information of the driver/vehicle. For example, the personal navigation device 110 (or other device) may record the route taken, as well as the time of day/month/year, weather conditions, traffic conditions, and the actual speed driven compared to the posted speed limit. The current weather and traffic conditions may be recorded from a data source 104, 106”), (See at least ¶ 126, “This data may be received from a variety of sources providing information associated with a plurality of roads and road segments and may be used, as discussed herein, to determine road segment safety ratings for a plurality of road segments. Various other types of data (e.g., historical and real-time or near real-time may also be received and used herein without departing from the invention”), (See at least ¶ 131, “any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”), (The examiner notes that the limitation is known in the art, inherent and implicitly described in the prior art); the personal driving pattern library further comprises fourth data associated with the first user for the second plurality of road sections included in the second route from the first location to the second location (See at least ¶ 94, “Accordingly, while a particular road segment may have a first safety rating for driver 1, the road segment may have a second, different safety rating for driver 2, based on the different driving behaviors of driver 1 and driver 2. Thus, any recommendations for alternate routes may account for the type of driving behavior of the current user or operator of the vehicle”), (See at least ¶ 131, “any given road segment may have a different safety rating for various different drivers based on the driving behavior information used to determine the road segment safety rating”); and wherein, the instructions are further executable by the processor for: calculating, from at least one of: the third data, and the fourth data, a second drive safety score for the first user driving the second route at the first time; determining that the second drive safety score is above a threshold value (See at least ¶ 132, “In step 910, a determination may be made as to whether the determined road segment safety rating is at or above a predetermined threshold. If so, a notification may be transmitted to the user or driver in step 912 indicating the road segment safety rating.”); and transmitting a recommendation to drive the second route instead of the first route with the drive safety notification to the user device (See at least ¶ 157, “determining location of a vehicle, determine a safety rating for a road segment, and/or generating recommendations for alternate road segments having higher safety ratings using the devices of the road segment safety rating systems”), (The examiner notes that the limitation is known in the art, inherent and implicitly described in the prior art).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665